Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is responsive to the Amendment filed 5/12/2022.
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claim 1, when considered as a whole, is allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
wherein the data connector is arranged for creating data connection between the database base core and the database extension core in response to data requests; wherein fields of a record stored in a database are divided into two parts by the data processor, a part of the fields are in the database base core, and a database (sub)file corresponding to the database base core is formed, the other part of the fields are in the database extension core, and a database (sub)file corresponding to the database extension core is formed, the fields of the database base core constitute a sub-record of the base core, and the fields of the database extension core constitute a sub-record of the extension core, the sub-record of the base core and the corresponding sub-record of the extension core form an integral record through the data connector, the database (sub)file corresponding to the database base core and the database (sub)file corresponding to the database extension core form an integral database file through the data connector; Page 2Appl. No.: 16/311,694 Amendment B in reply to Office action of April 14, 2022 wherein the database dual core storage system comprises a program instructions to perform a process of storing data into a database base core and a database extension core in a magnetic disk storage device and an optical disk storage device, wherein the program instructions comprise the steps of: when transferring data forward: making requests to configure fields of a database base core and fields of a database extension core in a database for the data processor by the database management system, then configuring the fields of the database base core and the fields of the database extension core by the data processor based on a data type and a data length of each field of records; making requests to write data of the corresponding fields into the database base core and the database extension core respectively for the data processor by the database management system, then writing the data of the corresponding fields into the database base core and the database extension core respectively by the data processor; and when transferring data backward: making requests to configure fields of the database base core and fields of the database extension core in a database for the data processor by the database management system, then returning information of the configured fields of the database base core and the configured fields of the database extension core by the data processor and obtaining the information of the configured fields of the database base core and the configured fields of the database extension core by the database management system; forming information of integral records from the information of the data written into the database base core and the database extension core by the data connector.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154